Citation Nr: 0003357	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  94-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a cervical 
spine disability, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
status post carpal tunnel syndrome, right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant was honorably discharged from the United States 
Air Force in March 1993 with over twenty years of active duty 
service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1993 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The procedural history of this case is 
set forth in the Board's remand dated June 19, 1998.

The appellant's representative has requested consideration of 
what appears to be a claim seeking a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  See Written Brief Presentation, p. 3-4 
(November 19, 1999).  As this claim is not presently before 
the Board or otherwise shown to be inextricably intertwined 
with the issues on appeal, the Board refers this claim to the 
RO for appropriate development and adjudication.


FINDINGS OF FACT

1.  The appellant's low back disability is manifested by 
reports of chronic low back pain with episodic flare-ups of 
more severe pain with muscle spasm.

2.  The appellant's cervical spine disability is manifested 
by complaints of chronic pain and stiffness in the neck, with 
x-ray evidence showing some degenerative changes of the 
cervical spine and narrowing of the C5-6 disc spaces, but 
with no clinically demonstrated evidence of limitation of 
motion or any other residual disability.

3.  The medical evidence of record does not show any clinical 
findings of residual disability as a result of in-service 
surgical repair of carpal tunnel syndrome of the appellant's 
right hand.

4.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular disability rating standards for his low back, 
cervical spine or right hand carpal tunnel syndrome 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent 
disability rating, but not higher, for the appellant's low 
back disability pursuant to the regular schedular rating 
standards are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.40, 4.45, Part 4, Diagnostic Code 5295 (1999).

2.  The appellant's cervical spine disability is no more than 
10 percent disabling pursuant to the schedular criteria.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5003-5290 (1999).

3.  The appellant's status post carpal tunnel syndrome, right 
hand, is no more than noncompensably disabling pursuant to the 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 8515 (1999).

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The appellant was most recently evaluated on VA orthopedic, 
neurological and peripheral nerves compensation examinations 
conducted in August 1998 and April 1999, pursuant to the 
Board's remand instructions of June 1998.  Prior to 1998, the 
appellant's service-connected back and carpal tunnel 
disabilities were evaluated on a VA compensation examination 
conducted in June 1993.  The balance of the medical evidence 
consists of service medical records and outpatient records 
from the Blanchfield Army Hospital, Fort Campbell, Kentucky, 
dated in 1996-98.

As alluded to above, the appellant was honorably discharged 
from the Air Force in March 1993 with over twenty years of 
active duty service.  He filed his original claim for VA 
disability compensation benefits in April 1993, and by rating 
decision in June 1993, service connection was granted for the 
low back, cervical spine and the right hand carpal tunnel 
syndrome disabilities at issue here on appeal.  The low back 
disability (described as degenerative changes of the 
lumbosacral spine with low back pain) was assigned a 10 
percent rating under Diagnostic Code 5003-5295, while the 
other two conditions were rated noncompensably disabling 
under appropriate diagnostic criteria (Diagnostic Code 5003-
5290 for osteoarthritis of the cervical spine and Diagnostic 
Code 8515 for status post carpal tunnel syndrome of the right 
hand).

In November 1993, the appellant filed a notice of 
disagreement with the schedular ratings assigned for these 
disabilities.  He perfected his appeal to the Board in March 
1994.  In his notice of disagreement of November 1993, the 
appellant stated that he had loss of range of motion in the 
cervical and lumbar spines, and that he had current symptoms 
of carpal tunnel syndrome in his right hand.  He added that 
treatment records from the Fort Campbell hospital would be 
furnished to the RO as soon as possible to corroborate his 
contentions.  In his substantive appeal of March 1994, the 
appellant stated the following with respect to these 
disabilities:

I have difficulty bending because of the 
pain in my lower back.  It will go out 
even if I sneeze too hard.  I can't lift 
without causing pain.  I was told by a 
doctor not to lift over 20 lbs.  I can't 
stand for very long periods without pain 
nor can I walk for other than short 
periods without causing pain in my back.  
I've had problems sitting in a c[hair] or 
a car where my back would hurt and my 
right leg would go numb from the waist 
down.  This even happens when I am 
standing.  I have been bedridden for 2-3 
days because my back hurt so bad that I 
couldn't walk.  I have been given muscle 
relaxers, motrin & tylenol 3 to eleviate 
[sic] the pain.  I am currently taking 
Salsalate for the arthritis.  This has 
also elevated into my neck.  I have been 
treated lately for pain.  The arthritis 
has started to spread into my hands 
affecting my ability to use hand tools.  
I have to use tools in my job and this 
creates problems at times.  My hands 
cramp so bad I have to stop.  The neck 
pain causes headaches so severe that I 
can only lie down in a dark room away 
from light and take motrin for the pain.

The report of the June 1993 VA general medical examination 
noted the appellant's complaints of lower back and neck pain 
of long duration, with current inability to bend and stoop and 
right leg pain with prolonged sitting.  Notwithstanding these 
complaints, clinical findings on the 1993 VA examination 
revealed that he had full range of motion of the lumbar spine 
in all directions (95 degrees of forward flexion, 35 degrees 
of backward extension, 40 degrees of left and right lateral 
extension, and 35 degrees of rotation to the left and right).  
In addition, there were no reported abnormalities of the 
appellant's motor and sensory functioning of his back and 
lower extremities.  X-ray studies of his lumber spine were 
interpreted as essentially negative; the only abnormal finding 
was "minimal" degenerative changes in the lower lumbar 
spine.  Regarding the cervical spine, the only clinically 
significant findings reported were x-rays showing some 
degenerative changes of cervical spine with narrowing of the 
C5-6 disc spaces.  There was no reported evidence of 
limitation of motion or any other residual disability of the 
cervical spine.  Based on these findings, diagnoses of low 
back pain and disc disease at C5-6 were reported.  With regard 
to carpal tunnel syndrome of the right hand, the appellant 
reported no complaints referable to his right wrist as a 
result of his carpal tunnel surgery on the 1993 VA examination 
and the examiner found no evidence of neurological impairment 
of the right upper extremity other than some cutaneous 
hypothesia over the right forearm, which is a separate 
service-connected disability rated 10 percent disabling.  The 
Board notes, however, that a status-post carpal tunnel surgery 
nerve conduction study completed shortly before the 
appellant's retirement from the Air Force in December 1992 
showed that he had "[m]oderately severe [right] median nerve 
compression at the wrist (right carpal tunnel syndrome)."

As noted previously, the appellant was examined on a VA 
neurological examination in August 1998.  With regard to his 
low back, the appellant related a history of injuring his 
back in a motor vehicle accident in 1968.  He indicated that 
he had chronic low back pain ever since, with worsening of 
his pain symptoms whenever he bent over or increased his 
physical activities.  The appellant also stated that he had 
occasional radicular-type pain symptoms into his legs, but 
that these symptoms were not associated with any weakness.  
He added that that he experienced intermittent numbness as 
well.  However, he reported that he did not wear a back brace 
or take any medications for this condition at the time of the 
examination.  Objectively, the appellant had full range of 
motion of the lumbar spine with normal forward flexion and 
extension backward, lateral flexion and rotation.  There was, 
however, mild pain in the lower back with range of motion 
testing.  X-rays of the lumbar spine taken on the August 1998 
neurological examination showed loss of disc space height at 
L5-S1 with a vacuum disc phenoma; otherwise, the vertebral 
body heights were well maintained and there was no 
significant degenerative changes in the facet joints.  The 
interpretation of the x-rays was described as "minor 
abnormality."  Based on these findings, the examiner 
diagnosed lumbar spine pain with normal physical examination, 
likely secondary to degenerative disc disease as shown by the 
x-rays.

The appellant related a history of injuring his neck in the 
1968 motor vehicle accident on the August 1998 VA 
neurological examination with chronic neck pain and stiffness 
since that injury.  He indicated that his pain was presently 
worse when looking up and changing positions, but it was 
relieved by rest, specifically, lying down.  He denied 
current use of medications for this neck pain complaints at 
the time of the examination.  Objectively, clinical findings 
were similar to those noted above with regard to the low 
back; specifically, he had full range of motion of the 
cervical spine with normal forward flexion and extension 
backward, lateral flexion and rotation, but with mild pain 
while completing the range of motion test.  X-rays of the 
cervical spine showed loss of disc space height at C5-6 and 
C6-7 with small anterior osteophytes at C6-7.  In addition, 
the x-rays showed a slightly narrowed left-sided neural 
foramina at C5-6; otherwise, the alignment of the cervical 
spine was normal and no acute fracture was seen.  The 
interpretation of the x-rays was also described as a "minor 
abnormality."  Based on these findings, the examiner 
diagnosed cervical spine pain with normal physical 
examination, likely secondary to degenerative disc disease as 
shown by the x-rays.

With regard to his carpal tunnel syndrome, the appellant 
stated on the August 1998 VA neurological examination that he 
developed the condition in the mid-to-late 1980's while 
operating a computer.  He complained of severe numbness and 
cramping at that time and he indicated that his pain symptoms 
worsened whenever he used his fingers or a keyboard.  He 
stated that a splint was used with some relief and that he 
took anti-inflammatories and other medications until finally 
undergoing a carpal tunnel release procedure at Fort Campbell 
in 1987.  The appellant stated that the procedure was only 
partially successful as at the present time, he continued to 
experience similar symptoms and was therefore unable to use a 
computer.  Objectively, examination of his right wrist 
revealed the presence of the surgical scar from the release 
procedure, but otherwise, the Tinel sign was negative and his 
grip strength was intact.  Tinel's sign is a test to 
determine whether a tingling sensation in the distal end of a 
limb is present when percussion is made over the sight of a 
divided nerve; a positive sign indicates a partial lesion or 
the beginning regeneration of the nerve.  See Dorland's 
Illustrated Medical Dictionary, 27th edition (1988).

The outpatient records from Fort Campbell dated in 1996-98 
indicated that the appellant was seen for a flare-up of his 
low back pain complaints in January 1997, as described above, 
but otherwise, these records are negative for any additional 
treatment for the low back, and there is no evidence in these 
records of any treatment for his neck pain complaints or for 
his carpal tunnel syndrome disability.  The January 1997 
report indicated that the appellant had normal range of 
motion and no neurological deficits or sciatica, but that he 
had a spasm at L4-5.  These records were received in response 
to the RO's letter to the appellant dated in August 1998 
requesting that he provide the names and addresses of all 
health care providers from which he received treatment for 
his disabilities.

On the basis of the August 1998 VA neurological examination, 
the RO denied increased ratings for the low back and carpal 
tunnel syndrome disabilities, but awarded a 10 percent rating 
for the cervical spine disability effective from the date of 
claim, April 1, 1993.

The April 1999 VA orthopedic and peripheral nerves 
examinations were conducted with benefit of review of the 
appellant's claims file by the examining physicians.  On the 
VA orthopedic examination, the examiner provided a detailed 
summary of the appellant's medical history pertinent to his 
neck and low back, as reflected in the service medical 
records, as well as the following synopsis with regard to his 
current complaints:

Neck pain:  He says that he has stiffness 
of his neck and occasional mild pain 
which goes to his jaw.  He denies 
weakness, fatigability or incoordination.  
If he moves his head a lot, he may have 
some associated headaches.  He denies any 
flare-up of his neck pain.  He has had no 
other injury to his neck and has never 
had neck surgery.

Back pain:  [The appellant] reports that 
he has back pain on a daily basis.  The 
pain goes down his right lower extremity 
and on a grade of 1-10, with 1 being 
minimal pain and 10 being extreme pain, 
he feels that his pain is usually grade 
4-5.  He describes some stiffness of his 
back, especially first thing in the 
morning.  He denies any weakness or 
fatigability or incoordination but does 
report that when he has the pain, he has 
to sit down.  He does have flare-ups of 
his back pain approximately once a month, 
usually lasting from half an hour to a 
couple of hours in duration.  The pain 
then is a sharp, stabbing, twisting pain 
in the middle of his low back.  During 
the flare-up, his pain is 7-8 on the 10-
point scale.  In 1997, he had a severe 
flare-up where he was not able to walk 
due to pain and the flare-up lasted for 
two days.  A flare-up could be 
precipitated by making a wrong motion or 
overexertion or even a sneeze.  The 
flare-ups are alleviated by sitting down 
and not moving and taking medications.  
He denies any other back injury or ever 
having had back surgery.

For treatment purposes, the appellant stated at the time of 
the April 1999 VA orthopedic examination that he was 
currently taking aspirin, 2-4 tablets a day, and 
occasionally, Motrin, for his pain symptoms in the neck and 
low back.  He reported no side effects with this treatment 
regimen and indicated he received some relief.  He denied 
ever using crutches, braces or canes.  In the past, he took 
Motrin and muscle relaxants and had some physical therapy, 
including traction for his neck, which he indicated was not 
helpful.  At the time of the examination, the appellant 
stated that he was employed as an electronics technician, and 
although he was able to perform his job, he indicated that he 
sometimes needed to sit down and take a break if his back 
started bothering him.  In addition, he stated that he used a 
computer at home which would sometimes make his neck stiff 
looking into the screen.  He also stated that he used a 
riding lawnmower because it was less stressful on his back.  
The appellant added that he exercised caution while bending 
and stooping and indicated that his leg would get numb 
whenever he sat or drives a car for more than 15 to 20 
minutes.

Objectively, clinical findings on the April 1999 VA 
orthopedic examination revealed that the appellant had normal 
musculature of the back, with a normal posture and no fixed 
deformities.  In addition, there was no evidence of back 
spasm or tenderness on palpation and percussion.  There was 
also no evidence of weakness.  The appellant was able to walk 
on his heels and toes without difficulty as well, and there 
was no evidence of related weakness or incoordination.  
Sensation in the lower extremities was grossly intact.  Range 
of motion testing of the lumbar spine was normal (95 degrees 
of forward flexion, 15 degrees of backward extension, 30 
degrees of left and right lateral extension, and 35 degrees 
of rotation to the left and right) and he had no complaints 
of discomfort with any of these movements.  He also had 
normal range of motion of the cervical spine (30 degrees of 
forward flexion, 30 degrees of backward extension, 30 degrees 
of left and right lateral extension, and 55 degrees of 
rotation to the left and right), but with some complaints of 
discomfort at the full backward extension; otherwise, no 
other complaints with discomfort.  The examiner indicated 
that with a flare-up of low back pain, the appellant could 
not perform forward flexion at all and he related an 
associated inability to walk normally ("very shuffling 
gait").  Between the two, however, the appellant indicated 
that the shuffling gait was the major functional limitation 
during a flare-up.  Repeat x-rays of the spine were deemed 
unnecessary by the examiner in light of the recent studies 
taken in August 1998.  Based on the above, together with a 
review of the evidence in the claims file, the examiner 
offered the following diagnoses:

1.  Degenerative disc disease of the 
lumbosacral spine with unremarkable exam.

2.  Degenerative disc disease of the 
cervical spine with unremarkable physical 
examination.

3.  There is history of mechanical low 
back pain with flare-ups of pain during 
which he has significant limitations of 
function as described above.

On the VA peripheral nerves examination conducted in April 
1999, the appellant reported that his main problem was 
attacks of back spasms and sharp, twisting-type low back pain 
occurring three to four times a year, and possibly more 
frequently recently, with each attack lasting anywhere from 
30 minutes to three to four days.  The appellant indicated 
that his pain would originate in the middle of his low back 
and radiate down to the knee and circumferentially around the 
thigh on the right.  When he experienced one of these 
attacks, he indicated that he would take muscle relaxants and 
nonsteroidal anti-inflammatory medications.  The appellant 
also stated that he was advised to rest when one of these 
attacks occurred.  In between attacks, the appellant 
described very slight stiffness and pain, although he could 
perform his job as an electronics technician.  Regarding his 
neck, the appellant stated that it did not actually disable 
him presently, although he feared that it would at some 
future date.  He indicated, however, that he experienced neck 
stiffness and had difficulty looking up.  He also stated that 
he experienced occasional numbness and tingling in his right 
arm.  With respect to his carpal tunnel syndrome, the 
appellant reported that he did not have any frank complaints 
of this problem, although he apparently believed that his 
numbness in his right arm was related to the disability.  He 
stated, however, that he occasionally had some wrist pain 
predominantly on the dorsum of his hand.  Objectively, the 
following clinical findings were reported on the April 1999 
VA peripheral nerves examination:

He seems to have decreased range of 
motion in his legs to passive straight 
leg raising.  He gets to approximately 50 
degrees with his leg fully extended.  
With the knee bent, he is able to achieve 
90+ degrees of hip flexion.  This is 
consistent with a lumbar spondylosis.  
Neck range of motion is actually normal 
at this time.  His shoulder abduction is 
just slightly less than normal but 
greater than 150 degrees.  He complains 
of some numbness and stiffness in his arm 
which appears to be related to his old 
musculocutaneous injury.  He has some 
pain and just real frank limitation of 
range of motion of his shoulder both 
posteriorly as well as in abduction.  
Muscle strength appears to be normal 
compensating for his pain.  There is no 
atrophy in the forearms or hands.  
Pinprick sensation and proprioception are 
very slightly decreased but probably 
within normal limits.  Gait is normal.  
Balance and posture appear to be normal.

On the basis of these findings, the examiner stated that the 
appellant's carpal tunnel syndrome appeared to be stable and 
in remission.  He specifically indicated that, "[t]here are 
no active symptoms or signs that suggest carpal tunnel 
syndrome."  Regarding the back disabilities, the VA 
peripheral nerves examiner stated that the appellant had 
chronic degenerative disease of his spine as evidenced by 
previous x-rays.  He further stated the following with 
respect to the functional limitations caused by the low back 
disability:

Given the episodic nature of his flare[-
]ups, a precise determination of 
disability is difficult.  However, it 
appears clear that he does have periods 
of severe disability related to muscle 
spasms and back pain.  The appropriate 
treatment for this problem is periodic 
rest and physical therapy along with 
nonsteroidal agents and muscle relaxants, 
such as what he is already receiving.  
There really is no better alternative 
treatment for this.  As a result of this 
medical regimen, it would be expected 
that he would require sick leave at 
times, and whether this may in the long 
run affect his overall employability is 
unclear.

In June 1999, the RO requested all available medical records 
from the Nashville-VA Medical Center dating from January 1993 
to the present, but the only records received were 
duplicative copies of VA compensation examinations conducted 
between 1993 and 1999.

II.  Analysis

The Board finds that the appellant's increased rating claims 
are well grounded based on his complaints and medical records 
on file.  38 U.S.C.A. § 5107(a) (West 1991) and Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Further, the Board finds that 
the appellant has not been prejudiced by the RO's or the 
Board's description of these claims as "increased ratings" 
even though the appeal was perfected to the Board from his 
April 1993 original claim seeking entitlement to service 
connection for the disabilities at issue herein.  Upon review 
of the procedural history, it is found that throughout the 
pendency of the appeal, based on evidence received as a 
result, the RO has evaluated all the disabilities in question 
effective from the date of original entitlement in April 
1993, and hence, there was no need to address the question of 
staged ratings for these disabilities.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Moreover, although the appellant was awarded an increased 
evaluation for his cervical spine disability during the 
pendency of this appeal, this claim remains in appellate 
status because he has not withdrawn it and less than the 
maximum available benefits have been awarded.  See AB v. 
Brown, 6 Vet. App. 25 (1993).

A merits-based review of the appellant's claim requires the 
Board to provide a written statement of the reasons or bases 
for its findings and conclusions on material issues of fact 
and law.  38 U.S.C.A. § 7104(d)(1) (West 1991).  The 
statement must be adequate to enable a claimant to understand 
the precise basis for the Board's decision, as well as to 
facilitate review by the United States Court of Appeals for 
Veterans Claims (the Court).  See Simon v. Derwinski, 2 Vet. 
App. 621, 622 (1992); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  To comply with this requirement, the Board must 
analyze the credibility and probative value of the evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 
1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  Moreover, as the Court has pointed out, the Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A.  Low Back and Cervical Spine Disabilities

With respect to the rating of musculoskeletal joint 
disabilities, the Court has held that the Board must consider 
the application of 38 C.F.R. § 4.40 (1999) regarding 
functional loss due to joint pain on use or during flare-ups, 
and 38 C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995) (sections 4.40 and 4.45 
make clear that pain must be considered capable of producing 
compensable disability of the joints); see also Quarles v. 
Derwinski, 3 Vet. App. 129 (1992) (failure to consider 
section 4.40 was improper when that regulation had been made 
potentially applicable through assertions and issues raised 
in record).  Accordingly, the Court's holding in DeLuca 
requires the Board to consider whether increased schedular 
ratings for the appellant's low back and cervical spine 
disabilities may be in order on three independent bases: (1) 
pursuant to the relevant schedular criteria, i.e., 
notwithstanding the etiology or extent of his pain 
complaints, if the medical examination test results reflect 
findings which support higher ratings pursuant to the 
delineated schedular criteria; (2) pursuant to 38 C.F.R. 
§ 4.40 on the basis of additional functional loss due 
specifically to complaints of pain on use or during flare-
ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Code 
5003 or 5010, the General Counsel recently held that the 
Board must consider whether an increased schedular or 
separate rating may be in order pursuant to 38 C.F.R. § 4.59 
on the basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

With respect to the above, the General Counsel also held the 
Board's consideration of sections 4.40, 4.45 and 4.59 
depended on whether the musculoskeletal disability was rated 
under a specific diagnostic code that did not involve 
limitation of motion and where another diagnostic code based 
on limitation of motion was potentially applicable to the 
particular disability under consideration.  Id.  However, the 
General Counsel cautioned that the applicability of a 
separate or multiple rating for a musculoskeletal disability 
was subject to the limitations of 38 C.F.R. § 4.14, which 
prohibits "the evaluation of the same manifestation [of a 
disability] under different diagnoses."  Id.

After review of all material issues of fact and law, the 
Board concludes that the recent medical findings of record 
support a 20 percent evaluation for the appellant's low back 
disability pursuant to the schedular criteria under 
Diagnostic Code 5295.  However, the Board also concludes that 
a preponderance of the evidence found probative to this claim 
is against entitlement to more than a 20 percent schedular 
evaluation for this disability.

The severity of the appellant's low back disability is 
ascertained for VA purposes by application of the criteria 
set forth in the Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (1999).  A rating greater than 
that which is currently in effect (10 percent) is available 
if there are residuals of a fracture to the vertebra without 
cord involvement, but with abnormal mobility requiring a neck 
brace (jury mast) (60 percent rating) (Diagnostic Code 5285); 
if there is complete bony fixation (ankylosis) of the spine, 
either in a favorable (60 percent rating) or unfavorable 
angle (100 percent rating) (Diagnostic Code 5286); if there 
is favorable (40 percent rating) or unfavorable (50 percent 
rating) ankylosis of the lumbar spine (Diagnostic Code 5289); 
if there was moderate (20 percent ) or severe (40 percent) 
limitation of motion of the lumbar spine (Diagnostic Code 
5292); or if the disability is manifested by lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position (20 
percent) or severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of motion of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of joint space, or some 
of these manifestations with abnormal mobility on forced 
motion. (40 percent rating) (Diagnostic Code 5295).  With 
respect to Diagnostic Code 5285, cases that fall outside the 
criteria cited above under that code are rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of the vertebral body.

According to the Rating Schedule, the Board concludes that 
the findings detailed above are most consistent with a 20 
percent under Diagnostic Code 5295 for lumbosacral strain 
manifested by complaints of chronic pain and occasional 
flare-ups of more severe pain with muscle spasm.  The August 
1998 VA neurological examination was negative with regard to 
the low back except for some pain with range of motion 
testing and x-ray evidence of degenerative disc disease of 
the lumbar spine.  The April 1999 VA orthopedic examination 
disclosed an essentially normal physical examination as well 
with full range of motion of the lumbar spine and no evidence 
of tenderness on palpation/percussion, muscle spasm or 
abnormalities of posture or the musculature of the lumbar 
spine.  However, the appellant's clinical history was 
considered by the examiner in 1999 to be significant for 
daily low-grade back pain and a history of flare-ups of more 
severe pain complaints with muscle spasm occurring with range 
of motion testing.  In addition, it was noted at that time of 
the April 1999 orthopedic examination that he had been seen 
at the Fort Campbell hospital in 1997 for a flare-up of his 
low back pain complaints.  Clinical records confirm such a 
history and denote that he had muscle spasm at L4-5 at that 
time.  The VA peripheral nerves examination conducted in 
April 1999 further detailed the functional limitations the 
appellant experienced with regard to the flare-ups of pain 
and spasms in his lower back, noted as recurring three to 
four times per year.  From this evidence, it is apparent that 
the medical examiners who evaluated the appellant in 1998 and 
1999 believed that the appellant suffers from spasm with 
flare-ups of his pain complaints.  Accordingly, as the 
disability picture more closely resembles the criteria for 
strain with muscle spasm, the appellant is entitled to an 
increased rating to 20 percent under Diagnostic Code 5295.  
38 C.F.R. § 4.7 (1999).

A higher rating (above 20 percent) is clearly not in order 
pursuant to the schedular criteria as there is no medical 
evidence whatsoever showing that his low back disability 
involves (or ever involved, for that matter) abnormal 
mobility requiring a neck brace (Diagnostic Code 5285); 
complete bony fixation (ankylosis) of the spine, either in a 
favorable or unfavorable angle (Diagnostic Code 5286); or 
favorable or unfavorable ankylosis of the lumbar spine 
(Diagnostic Code 5289).

A higher rating under Diagnostic Code 5292 (40 percent) is 
also not applicable in this case as it was not shown by the 
medical evidence of record that the appellant has (or has 
ever had) "severe" range of motion loss in his lumbar 
spine.  His range of motion in the lumbar spine was described 
as normal on all VA examinations conducted since 1993.  
Hence, there is no basis to award increased disability 
compensation on the basis of limitation of motion under 
Diagnostic Code 5292.

A higher rating under Diagnostic Code 5295 is not in order as 
well.  "Severe" lumbosacral strain according to the 
schedular criteria requires current medical findings showing 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation on forward bending in a 
standing position with osteo-arthritic changes and 
irregularity of joint space, or some of these deficits with 
abnormal mobility on forced motion.  As noted above, the 
clinical findings on the recent VA examinations of 1998 and 
1999 did not show that the appellant had any spinal column 
listing; in fact, it was specifically noted that he had a 
normal gait and posture with no fixed deformities.  In 
addition, although it was not specifically indicated whether 
Goldthwaite's sign was tested, the examiners did not report 
testing for same and so it is assumed that in his clinical 
evaluation of the appellant, this sign was not deemed 
relevant to the examination results.  Further, while the 
appellant had some loss of disc space height at L5-S1 seen on 
the August 1998 x-rays, the other vertebral bodies were well 
maintained and there was no significant degenerative changes 
in the facet joints.  When these findings are read together 
with the other evidence that does not clinically demonstrate 
the other findings for higher ratings (above 20 percent) 
under Diagnostic Code 5295, the Board finds that the overall 
disability picture does not reflect a "severe" disability 
under these schedular criteria.

A separate rating under Diagnostic Code 5003 is not in order 
as it is not shown that his low back disability is manifested 
by symptoms primarily or uniquely attributable to the 
degenerative arthritis shown on the August 1998 x-rays.  As 
indicated above, it appears that his low back disability is 
manifested by the pain complaints with intermittent flare-ups 
of more severe pain with muscle spasm, which supports 
entitlement to a 20 percent rating under Diagnostic Code 
5295.

By reason of the above findings, the Board concludes that the 
disability picture presented does not support a rating above 
10 percent under any of the potentially applicable diagnostic 
codes for the cervical spine.  In the absence of clinical 
evidence of same as shown on the 1993, 1998 or 1999 VA 
examinations, the appellant's neck disability is not entitled 
to a higher rating pursuant to Diagnostic Codes for ankylosis 
(Diagnostic Code 5287) or impairment/limitation of motion 
(Diagnostic Code 5290).  There is simply no medical evidence 
which shows that the appellant has any limitation of motion 
in his cervical spine or other impairment besides the x-ray 
findings showing degenerative changes at the C5-6 disc 
spaces.  It appears that his disability is clinically 
manifested only by some occasional pain and stiffness with 
decreased ability to look up, which as noted on the 1998 and 
1999 VA examinations, was not clinically substantiated by 
evidence of limited range of motion.  There is also no 
evidence of current medication use for pain complaints and, 
as detailed above, there is no evidence that he has sought 
in/outpatient treatment for the cervical spine disability in 
the recent or remote past following service.  In addition, as 
the recent x-rays do not substantiate that he has any other 
disability in the cervical spine besides the degenerative 
changes, a separate rating under Diagnostic Code 5003 is not 
otherwise in order for this disability.

As alluded to above, the Board must also address whether 
increased ratings for the appellant's back disabilities are 
warranted under 38 C.F.R. §§ 4.40, 4.45.  The regulation for 
musculoskeletal system functional loss in section 4.40 
provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursions, 
strength, speed, coordination and 
endurance.  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
and the functional loss, which respect to 
all these elements.  The functional loss 
may be due to absence of part, or all, of 
the necessary bones, joints and muscles, 
or associated structures, or to 
deformity, adhesions, defective 
innervation, or other pathology, or it 
may be due to pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant undertaking the 
motion.  Weakness is as important as 
limitation of motion, and a part that 
becomes painful on use must be regarded 
as seriously disabled.  A little used 
part of the musculoskeletal system may be 
expected to show evidence of disuse, 
either through atrophy, the condition of 
the skin, absence of normal callosity[,] 
or the like.

Section 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of 
movements in different planes of motion and therefore, 
inquiry will be directed to such considerations as movement 
abnormalities, weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; and incoordination 
(impaired ability to execute skilled movements smoothly).

The appellant's pain complaints in his back do not warrant an 
increased rating above the now assigned schedular levels under 
38 C.F.R. §§ 4.40 and 4.45 because a preponderance of the 
medical evidence does not substantiate "additional" range-
of-motion loss in the back due to pain on use or during flare-
ups, or due to weakened movement, excess fatigability, or 
incoordination.  Indeed, although it was noted on the recent 
VA examinations of 1998 and 1999 that the appellant had 
functional loss due to pain with range of motion in his low 
back, the Board notes that such findings were considered as 
the primary positive evidence to support an increased level of 
strain impairment under Diagnostic Code 5295, as detailed 
above.  Thus, it cannot be said that the appellant has 
"additional" range-of-motion loss under 38 C.F.R. § 4.40 
because the schedular criteria as applied to the facts in this 
case encompasses an increased level of impairment due in 
significant part to painful forward bending in a standing 
position.  Thus, it is the Board's judgment that to award 
increased compensation for these symptoms would in effect 
violate the anti-pyramiding provisions under 38 C.F.R. § 4.14.  
On this point, the Board observes that the examiners in 1998 
and 1999 specifically related that the appellant's functional 
loss due to pain with range of motion was present when he had 
flare-ups of the strain condition and hence, the schedular 
criteria under Diagnostic Code 5295 were used to support the 
increased rating to 20 percent.  Thus, to find entitlement to 
further increased disability compensation under 38 C.F.R. 
§ 4.40 would in the opinion of the Board violate the anti-
pyramiding provisions because these findings would be 
overlapping or duplicative in nature in light of consideration 
of even higher ratings under section 4.40.

Further, as noted above, the appellant denied symptoms of 
weakness, fatigability or incoordination in his neck and low 
back when examined in April 1999.  When viewed together with 
the fact that he does not have any of the other findings 
deemed critical under sections 4.40 and 4.45, the Board can 
only conclude that he does not actually have any 
"additional" functional impairment of these back 
disabilities which warrant entitlement to higher disability 
ratings then those now assigned.  Regarding section 4.45, the 
Board notes that at the time of the 1999 VA examination it 
was not reported that the appellant was using a brace or 
experiencing any episodes of instability.  There is also no 
evidence of recent outpatient care, physical therapy, or 
current medication use for these disabilities.  These 
findings preponderate against a finding that he has any 
additional functional loss due to movement abnormalities, 
weakened movement, or incoordination.  Thus, as the record 
currently stands, there is no objective medical evidence 
which confirms the presence of additional functional loss in 
the appellant's neck or low back beyond what is contemplated 
in the present disability ratings.  In summary, the recent 
clinical findings do not reflect a level of impairment in the 
neck or low back that would support higher schedular ratings 
under any applicable criteria found in 38 C.F.R. Part 4.

With respect to the above, it appears that the exact degree or 
"extent" of functional loss due the appellant's pain 
complaints, expressed either in mathematical or medically 
certain terminology, is an elusive concept from a medical 
standpoint.  As the Court has stated, "[m]edicine is more art 
than exact science" and therefore, mere reliance on pain 
complaints is insufficient to establish an increased level of 
disability, especially where the clinical findings are not 
remarkable.  Lathan v. Brown, 7 Vet. App. 359, 366 (1995).

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

In view of the above, the Board concludes that increased 
disability ratings for the low back and cervical spine 
disabilities is not warranted, based on the application of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned 
ratings for the appellant's service-connected low back and 
cervical spine disabilities adequately reflect the level of 
impairment pursuant to the schedular criteria.

It should be emphasized that the diagnoses and clinical 
findings of record are essentially uncontradicted by any 
other medical evidence of record.  There is no evidence of 
record showing that the appellant is qualified to render a 
medical diagnosis or opinion.  Hence, the medical evidence of 
record cited above specifically outweighs his views as to the 
etiology of his complaints and/or the extent of functional 
impairment caused by these disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).

The Board has also given consideration to evaluating these 
disabilities under different Diagnostic Codes.  The Board 
notes that the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

However, in the instant case, and for the reasons discussed 
herein, the Board finds that Diagnostic Codes cited above are 
the most appropriate schedular criteria for the evaluation of 
the appellant's back disabilities.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).

Since there is no currently diagnosed clinical evidence of 
intervertebral disc syndrome, the appellant's back 
disabilities are not entitled to a higher rating pursuant to 
Diagnostic Code 5293.  The appellant has never been diagnosed 
with intervertebral disc syndrome and although he clearly has 
some right-sided radicular pain and numbness symptoms with 
flare-ups of his low back pain, there is no evidence which 
supports a finding that such complaints reflect a "severe" 
or "pronounced" level of neuropathic impairment, which 
would support a higher rating under Diagnostic Code 5293.  
Neurologically, the appellant was essentially normal at the 
time of the 1998 and 1999 VA examinations.  Thus, a higher 
rating under Diagnostic Code 5293 would not otherwise be in 
order in any case.

B.  Right Hand Carpal Tunnel Syndrome

Notwithstanding the Air Force examination findings of December 
1992, cited above, a clear preponderance of the evidence is 
against entitlement to an increased rating for the appellant's 
carpal tunnel syndrome of the right hand, rated noncompensably 
disabling under Diagnostic Code 8515.  A compensable 
evaluation requires medical findings of mild impairment of the 
medium nerve as indicated by "incomplete paralysis" of the 
affected peripheral nerve.  Incomplete paralysis is indicated 
where the involvement is wholly sensory, as opposed to 
physical impairment (cannot make fist or pronate fingers) or 
deformity (ape hand).

Stated succinctly, the post-service medical evidence which now 
extends from 1993 to 1999 does not show that the appellant has 
active residuals of carpal tunnel syndrome in his right hand.  
On the VA examination in June 1993, the appellant reported no 
complaints referable to his right wrist as a result of his 
carpal tunnel surgery and the examiner found no evidence of 
neurological impairment of the right upper extremity other 
than some cutaneous hypothesia over the right forearm, a 
separate service-connected disability rated 10 percent 
disabling.  Similarly, no findings of active pathology were 
found on the VA neurological examination conducted in August 
1998 or on the VA peripheral nerves examination conducted in 
April 1999; indeed, the diagnosis entered on the latter 
examination which included review of the medical records in 
the file was "no active symptoms or signs that suggest carpal 
tunnel syndrome."  Further, there is no evidence of any 
medical treatment for this condition in the post-service 
period.  Thus, the medical evidence of record does not show 
any clinical findings of residual disability stemming from the 
carpal tunnel syndrome of the appellant's right hand.

Accordingly, the Board concludes that the disability picture 
presented supports no more than a noncompensable disability 
evaluation according to the schedular criteria set forth under 
Code 8515 since there is no evidence of lost function, 
deformity or sensory impairment.  38 C.F.R. § 4.31 (1999).

As a preponderance of the evidence is against this claim, 
application of the benefit of the doubt rule is not required.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


III.  Extraschedular Consideration

The RO declined referral of these increased rating claims for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) 
(1999) when it last adjudicated the case by supplemental 
statement of the case in July 1999.  The Board agrees as it 
does not appear from review of the medical evidence that 
referral for consideration of an extraschedular rating is 
indicated.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  However, the Board is obligated to 
seek out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
9 Vet. App. at 339.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluations assigned for the appellant's 
disabilities described above are not deemed to be inadequate.  
As fully detailed above, the medical evidence does not 
reflect that the appellant's disabilities warrant entitlement 
to increased compensation for the levels presently assigned 
under the schedular criteria and hence, it does not appear 
that the appellant has "exceptional or unusual" 
disabilities.  It is not shown by the evidence that the 
appellant has required hospitalization in the recent past for 
these disabilities.  In addition, the appellant is shown to 
be presently employed and hence, there appears to be no 
specific evidence of "marked interference" in employment as 
a result of these disabilities.

Thus, in the absence of any evidence which actually shows 
that these disabilities are exceptional or unusual such that 
the regular schedular criteria are inadequate to rate them, 
an extraschedular rating is not in order.


ORDER

An increased rating to 20 percent, but no higher, for the 
appellant's low back disability is granted.

An increased rating above 10 percent for the cervical spine 
disability is denied.

An increased (compensable) rating for the right hand carpal 
tunnel syndrome disability is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

